IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                    TARUS A. SIRCY v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Davidson County
                             No. 3540    Monte Watkins, Judge



                    No. M2004-02482-CCA-R3-HC - Filed January 12, 2005


The Defendant, Tarus A. Sircy, appeals from the trial court’s denial of his petition seeking habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court’s denial
of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The State’s motion is granted.
The judgment of the trial court is affirmed.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed Pursuant
                           to Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER, JJ., joined.

Tarus A. Sircy, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Elizabeth T. Ryan, Assistant Attorney General
and Reporter; Victor S. Johnson, District Attorney General; and Roger Moore, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        Based upon our review of the record on appeal, it appears that the Defendant, Tarus A. Sircy,
pleaded guilty to and was convicted of three counts of burglary of an automobile on January 31,
2002. Pursuant to his plea agreement, he received three consecutive two-year sentences, for an
effective sentence of six years. In accordance with his plea agreement, after receiving credit for pre-
trial confinement and serving some additional time in jail, the balance of his six-year sentence was
to be served on probation.

        According to the Defendant’s petition, his probation was revoked following his arrest for
DUI and he was ordered to serve the balance of his sentences in confinement. The Defendant then
filed a petition for habeas corpus relief, alleging that his consecutive sentences were the result of
ineffective assistance of counsel, that the trial court erred in ordering consecutive sentences and that
the sentences violated his right to due process of law. The trial court determined that, even if true,
the allegations contained in the petition did not entitle the Defendant to habeas corpus relief. The
trial court thus entered an order denying the petition. It is from this order that the Defendant appeals.

        Article 1, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and our statutes codify the applicable procedures for seeking a writ. Tenn. Code Ann. §§ 29-
21-201 et seq. However, the grounds upon which our law provides relief are very narrow. Taylor
v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only when
it appears upon the face of the judgment or the record of the proceedings upon which the judgment
is rendered that (1) the convicting court was without jurisdiction or authority to sentence the
defendant; or (2) the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993). It is permissible for a trial court to summarily dismiss a petition for habeas corpus relief,
without the appointment of counsel and without an evidentiary hearing, if there is nothing on the face
of the judgment to indicate that the convictions addressed therein are void. Passarella v. State, 891
S.W.2d 619 (Tenn. Crim. App. 1994).

       The essence of the Defendant’s claim is that he should not have received consecutive
sentences for his three convictions for burglaries of automobiles. He argues that the trial court erred
and acted contrary to law in sentencing him to consecutive sentences. We note that the Defendant’s
sentences were ordered in accordance with his plea agreement. The sentences were authorized by
law and are not illegal. The judgments of conviction contained in the record are valid on their face.
There is nothing on the face of the judgments or the proceedings on which the judgments are
rendered which establishes that the trial court was without jurisdiction or authority to sentence the
Defendant. The Defendant’s sentences have not expired. This Court concludes that the petition for
habeas corpus relief was properly dismissed.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.



                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE




                                                  -2-